United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1635
Issued: September 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2016 appellant filed a timely appeal from a May 24, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated March 18, 2015, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contends that she submitted a report from a physician who opined
that her carpal tunnel syndrome and de Quervain’s syndrome of her right hand had been caused
by her employment duties.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 4, 2015 appellant, then a 27-year-old health aid, filed an occupational disease
claim (Form CA-2) alleging that she sustained an injury to her right thumb, right hand, and right
wrist. She noted that she had been diagnosed with tendinitis and carpal tunnel syndrome.
Appellant indicated that she performed a lot of repetitive hand motions during her employment
while completing blood draws, and these repetitive motions mainly involved her thumb and
wrist.
In support of her claim, appellant submitted a statement indicating that she had worked as
a phlebotomist at the hospital since May 2011, and she described her duties working with the
vacutainer. She stated that on a busy day she could assist as many as 50 patients, and on a slow
day about 10 patients. Appellant noted that her condition developed over the course of a few
months.
Appellant also submitted a December 11, 2014 attending physician’s report (Form CA16) from Dr. Robert M. Maywood, a Board-certified orthopedic surgeon, wherein he indicated
that appellant told him that she was drawing blood from a patient and felt a sharp pain while
popping and pulling the tube off. Dr. Maywood diagnosed right wrist de Quervain’s and carpal
tunnel syndrome, and checked a box indicating the he believed that the condition was caused or
aggravated by her employment activity. He restricted appellant to left-handed work only. In a
work status form completed on the same date, Dr. Maywood indicated that appellant would be
able to resume regular work on December 24, 2014. In a January 5, 2015 report, he returned
appellant to modified duty effective January 5 through February 2, 2015.
On March 16 and 18, 2015 OWCP also received a duplicate copy of Dr. Maywood’s
December 11, 2014 report.
By decision dated March 18, 2015, OWCP denied appellant’s claim. It found that the
medical evidence of record did not establish that the diagnosed conditions were related to the
established employment-related events.
On March 17, 2016 appellant requested reconsideration. She did not submit any new
evidence with her reconsideration request.
By decision dated May 24, 2016, OWCP denied appellant’s reconsideration request
without conducting a merit review. It found that appellant’s request for reconsideration neither
raised substantive legal questions nor included relevant and pertinent new evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
2

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).

2

relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
In a decision dated March 18, 2015, OWCP denied appellant’s claim as she had not
established causal relationship between her accepted factors of federal employment and her
diagnosed medical condition. Appellant requested reconsideration on March 17, 2016.
OWCP reviewed appellant’s request for reconsideration under the appropriate criteria for
timely filed reconsideration petitions. Appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, and she did not advance a relevant legal argument not
previously considered by OWCP.
The Board also finds that appellant did not submit relevant and pertinent evidence not
previously considered by OWCP.
Appellant did not submit any evidence with her
reconsideration request. Although the copy of Dr. Maywood’s December 11, 2014 form report
was received by OWCP on the same date as the last merit decision, this was a copy of a report
that had been previously submitted. Evidence or arguments that are duplicative, cumulative, or
repetitive in nature are insufficient to warrant reopening a claim for merit review.6
On appeal appellant contends that she submitted a report on reconsideration wherein the
doctor indicated that her carpal tunnel syndrome and de Quervain’s were related to her federal
employment. However, as explained above, no new evidence was received with appellant’s
reconsideration request.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Denis M. Dupor, 51 ECAB 482 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2016 is affirmed.
Issued: September 22, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

